United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2758
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

   Vernon Montrell Webster, also known as Webster Connell Spunky, Jr., also
                    known as Tracy Connell Webster, Jr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                 ____________

                          Submitted: November 8, 2019
                            Filed: November 21, 2019
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Vernon Webster pleaded guilty to being a felon in possession of a firearm, see
18 U.S.C. § 922(g)(1), and he received an enhanced sentence as an armed career
criminal, see id. § 924(e). We affirmed his sentence, despite his argument that his
three prior Wisconsin convictions for burglary under Wis. Stat. § 943.10(1m) did not
qualify as violent felonies under the Armed Career Criminal Act (“ACCA”), on the
authority of United States v. Lamb, 847 F.3d 928 (8th Cir. 2017), cert. denied, 138
S. Ct. 1438 (2018), in which we held that an identical burglary conviction qualified
as a violent felony under the ACCA. See United States v. Webster, 730 F. App’x 396
(8th Cir. 2018) (per curiam). Webster then petitioned the Supreme Court for a writ
of certiorari, which granted it, vacated our judgment, and remanded the case to us
with instructions to reconsider the matter in light of United States v. Franklin, 2019
WI 64, 387 Wis. 2d 259, 928 N.W.2d 545. See Webster v. United States, 589 U.S.
---, 2019 WL 4921146 (Oct. 7, 2019).

       The parties agree, as we have already recognized, that Lamb is no longer good
law following Franklin. See United States v. Holston, 773 F. App’x 336, 337 (8th
Cir. 2019) (per curiam). In light of Franklin, they also agree that the Wisconsin
burglary statute under which Webster was convicted is broader than generic burglary
under the ACCA. Thus, these convictions “do not qualify as violent felonies under
the ACCA.” See id. The Government “agrees that the case should be remanded to
the district court for resentencing” without the ACCA enhancement.

      Accordingly, we vacate Webster’s sentence and remand for resentencing
without application of the ACCA.



LOKEN, Circuit Judge, concurring.

       United States v. Holston is an unpublished opinion that is not controlling
precedent, and I believe it was wrongly decided. However, as the government agrees
this case should be remanded for resentencing, I concur.
                       ______________________________




                                         -2-